Exhibit 10.23

Geovic Mining Corp.

Charter for

Nominating and Corporate Governance Committee

I. Purposes

The Nominating and Corporate Governance Committee (“Committee”) generally acts
on behalf of the Board of Directors (“Board”) of Geovic Mining Corp. (the
“Company”). The Board has determined to establish the governing principles of
the Committee through adoption of this Charter. The Committee’s principal
purposes shall be to:

 

  •  

Establish criteria for service as a director, and to review candidates and
recommend to the Board the nominees for directors in connection with the
Company’s Annual Meetings of Stockholders;

 

  •  

Recommend highly qualified candidates who it believes will, if added to the
Board, enhance the strength, independence and effectiveness of the Board;

 

  •  

Recommend appropriate governance practices for the Company in light of corporate
governance guidelines set forth by regulatory entities and applicable law;

 

  •  

Develop and recommend to the Board the Code of Business Conduct and Ethics for
the Company;

 

  •  

Review and approve material transactions between the Company or a subsidiary of
the Company and related persons;

 

  •  

Adopt guidelines to establish timing for routine sales of our securities by
officers or directors and employees;

 

  •  

Review policies and guidelines for dissemination of material non-public
information concerning the business or affairs of the Company and its operating
subsidiaries; and

 

  •  

Recommend to the Board compensation guidelines for directors of the Company.

II. Membership and Organization

A. Appointment.

The members of the Committee shall be appointed by the Board. The Board shall
designate one member of the Committee as Chair; if the Chair is absent from a
meeting of the Committee, another member selected by the Committee may act as
Chair. The Chair shall be responsible for reporting the Committee’s activities
and recommended actions to the Board.



--------------------------------------------------------------------------------

B. Term.

Members of the Committee will be appointed at the annual meeting of the Board
for one-year terms and shall serve until their resignation, retirement, or
removal by the Board or until their successors shall be appointed. A majority of
the independent members of the Board may remove a member of the Committee at any
time with or without cause, and the Board may fill vacancies on the Committee.

C. Committee Membership

The Committee shall be comprised of three or more members of the Board, at least
two of whom are determined by the Board to be “independent” under the rules of
the Toronto Stock Exchange and any other exchange on which securities of the
Company may be listed or traded (together, the “Exchange”). A Committee which is
comprised of at least three members may include one non-independent director who
is not a current officer or employee and who meets the other specified
requirements if then permitted under applicable rules of the Exchange. In
addition, a person may serve on the Committee only if the Board determines that
he or she (i) is a “non-employee director” for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (“1934 Act”), and (ii) satisfies the
requirements of an “outside director” for purposes of Section 162(m) of the
Internal Revenue Code, as amended.

III. Meetings and Procedures

A. The Committee shall meet as often as the chair or its members deem necessary
or appropriate, but at least once annually to perform the Committee’s
responsibilities.

B. Meetings of the Committee shall be subject to the procedural rules
established by the Committee, or if none, the procedural rules that govern
meetings of the Board. The Committee may establish its own rules of procedure,
not inconsistent with: (a) any provisions of the Company’s certificate of
incorporation or by-laws, or (b) the corporate laws of Delaware.

C. The Committee chair, or acting chair as designated by the Committee’s
members, will preside at each meeting of the Committee, and in consultation with
the other members of the Committee, shall set the length of each meeting and the
agenda items to be addressed. The agenda and any other background materials to
be discussed at the Committee meeting shall be distributed to the Committee’s
members prior to the meeting.

 

Exhibit 10.23 Nominating and Governance Committee Charter final     2  



--------------------------------------------------------------------------------

D. At the request of the Committee, one or more Officers of the Company shall
assist the Committee and the Chair to prepare for and to conduct meetings. The
Committee may request that any directors, officers or employees of the Company,
or other persons whose advice and counsel are sought by the Committee, attend
any meeting or provide such information as the Committee requests.

E. The Committee will keep minutes of all its proceedings, and the chair will
report the Committee’s actions and recommendations at the following meeting of
the Board. Committee members will be furnished with a copy of the minutes of
each meeting.

F. The Company will provide appropriate funding, as reasonably determined by the
Board, for the Committee to perform its responsibilities under this Charter.

IV. Authority and Responsibilities

A. The principal responsibilities and functions of the Committee are as follows:

1. Annually present to the Board a list of individuals recommended as nominees
for election to the Board at the Annual Meeting of Stockholders. Before
recommending an incumbent director, review their qualifications, including
capability, availability to serve, any conflicts of interest, and other relevant
factors.

2. Assist in identifying, interviewing and recruiting qualified candidates to be
added to the Board. The Committee shall not recommend a person to serve as a
replacement or additional director unless: (i) the person has been interviewed
(either in person or by telephone) by at least one member of the Committee,
(ii) the Committee determines that the person is willing and intends to
represent and act in the interests of all of the Company’s stockholders,
(iii) the Committee determines that the person is willing to comply with all
requirements of the Toronto Stock Exchange, and any other exchange on which
securities of the company may be listed, and all applicable rules of the United
States Securities and Exchange Commission.

3. The Committee may select and retain at its sole discretion outside
consultants or search firms to assist in identifying qualified director
candidates. The Committee shall have the sole authority to approve the outside
consultants’ fees and retention terms and to terminate any relationship with any
outside consultant, subject to any annual amount budgeted by the board for
Committee expenses.

4. Review and consider candidates for nomination to be elected as directors
which are properly submitted by any stockholder(s) of the Company in accordance
with director nomination procedures for stockholders set forth below or that
that may be established from time to time by the Board.

 

Exhibit 10.23 Nominating and Governance Committee Charter final     3  



--------------------------------------------------------------------------------

5. Periodically, or as requested by the Board, review the size and composition
of the Board and each of its committees, review each Committee’s Charter, and
develop and present recommendations to the Board for: (1) the creation of
additional committees or dissolution or reorganization of existing committees,
(ii) changes in the mandates of any committee, and (iii) criteria for the
selection of individuals to be considered for appointments to committees, as
needed.

6. Make recommendations to the Board concerning the appointment of directors to
Board committees and the selection of committee chairs; recommendations shall
consider suggestions from the Chairman of the Board and the Chief Executive
Officer (if different), desired characteristics of committee members, specific
legal and regulatory requirements, whether there should be a policy of periodic
rotation of directors among the committees, the number of boards and other
committees on which the directors serve, and whether there should be any
limitations on the number of consecutive years a director should serve on any
one committee.

7. Develop and recommend to the Board for approval corporate governance
principles applicable to the Company and review such guidelines periodically and
recommend any changes to the Board concerning any changes deemed appropriate to
foster improved corporate governance.

8. Review and recommend to the Board all compensation and reimbursements to be
paid to members of the Board who are not also employees of the Company or a
subsidiary, including persons to be elected to the board by Directors to fill
vacancies on the Board, including vacancies created by increasing the size of
the Board.

9. At least annually, review and discuss management succession and performance
evaluations, to the extent not undertaken by the Compensation Committee of the
Board.

10. Review periodically or upon request of the Board, the Company’s Charter and
other governing documents and, if appropriate, recommend changes necessary to
foster improved corporate governance.

11. Review uniform policies and guidelines, including the effectiveness thereof,
established by the Company for the dissemination of material non-public
information, and compliance with applicable disclosure requirements of United
States and Canada securities laws and rules of the Exchange.

12. Review conflicts of interest that may affect the Company, or any director or
executive officer. Promptly consider and approve, if requested, material
transactions between the Company or a subsidiary and any officer, director or
holder of more than 5% of the Company’s outstanding voting securities or any
affiliate of such persons.

 

Exhibit 10.23 Nominating and Governance Committee Charter final     4  



--------------------------------------------------------------------------------

13. Prior to each annual meeting of the Board, or more often in the discretion
of the Committee, the Committee shall review any communications by stockholders
addressed to the Committee that relate to corporate governance issues.

14. Review annually the application of the Company’s conflict of interest
policy, as set forth in its Code of Business Conduct and Ethics, to the members
of the Board, and executive officers of the Company or any subsidiary.

15. On an annual basis, prior to the Annual Meeting of Directors, review and
recommend to the Board one member of the Board (who may be the Chief Executive
Officer of the Company) to serve as Chairman of the Board during the period for
which the Directors are elected at the annual meeting of stockholders. If the
CEO is selected as Chairman, then the independent Directors may designate one of
the independent directors to serve as the Lead Independent Director, with such
responsibilities and powers as may be approved by the Board.

16. Periodically review the “independence” of directors, as such term is defined
by applicable regulatory and listing standards.

B. The Committee shall have authority to delegate any of its responsibilities to
such subcommittees as the Committee may deem appropriate.

V. Other Powers and Responsibilities

A. Evaluations.

The Committee shall periodically review and report to the Board the Committee’s
performance and the performance of each Committee. In conducting its review, the
Committee shall address matters that it considers relevant to its performance,
including the adequacy, appropriateness and quality of the information and
recommendations presented to the Board, the manner in which they were discussed
or debated, and whether the number and length of meetings of the Committee were
adequate for the Committee’s responsibilities.

B. Miscellaneous.

The Committee shall perform any other activities consistent with this Charter,
the Company’s Certificate of Incorporation, Bylaws, and governing law, as the
Committee deems appropriate or the Board requests.

 

Exhibit 10.23 Nominating and Governance Committee Charter final     5  